Citation Nr: 0727020	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-14 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously denied claims 
of entitlement to service connection for varicose veins and 
left leg phlebitis.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and G.W.




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).   

Procedural history

The veteran served on active duty from December 1963 until 
June 1965.  

In August 1975, the RO received the veteran's claim of 
entitlement to service connection for varicose veins.  The 
September 1975 rating decision denied the veteran's claim.  
The veteran did not appeal.  

The veteran's requests to reopen his previously denied claims 
were denied by the RO in December 1985 and in May 1993.  In 
December 2001 the RO again denied the veteran's request to 
reopen his previously denied claim.  The veteran disagreed 
with that rating decision.  A Statement of the Case (SOC) was 
issued in June 2002; however, the veteran did not perfect his 
appeal.   

In October 2004, the veteran filed a new request to reopen 
the previously denied claim.  In an October 2005 rating 
decision, the RO again denied the veteran's claim.  The 
veteran disagreed with the October 2005 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2006.

In April 2007, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal 

In an August 2006 rating decision, the RO denied the 
veteran's claim of entitlement to service connection of 
bipolar disorder.  To the Board's knowledge, the veteran has 
not disagreed with that decision.  


REMAND

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection of varicose veins with 
left leg phlebitis.  Essentially, he contends that his 
current condition is the result of residuals of a fall 
suffered during service.  

In January 2005 and September 2005, the RO sent letters to 
the veteran providing notice concerning his claim under 
38 U.S.C.A. § 5103.  However, the United States Court of 
Appeals for Veterans Claims subsequently held that such 
notice must include the current new-and-material evidence 
standard.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006); see also 38 C.F.R. § 3.156.  The Board 
has been prohibited from itself curing this defect.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. A VCAA letter addressing the issue of 
whether new and material evidence has been 
received which is sufficient to reopen the 
previously denied claim of entitlement to 
service connection for hepatitis must be 
provided to the veteran, with a copy to 
his representative.
See Kent, supra.

2.  If it is deemed to be necessary based 
on the state of the record, VBA may then 
undertake appropriate additional 
evidentiary development and/or 
readjudicate the veteran's claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

In this connection, the Board notes that previously there was 
of record evidence documenting a current disability of 
varicose veins and in-service history of a fall with trauma 
to the legs.  What was lacking was competent medical evidence 
of a nexus between the veteran's in-service injury and his 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In that regard, the Board notes that the veteran asserted at 
his hearing that he has received treatment for the claimed 
condition consistently since 1965.  See the  transcript of 
the hearing, page 10.   Evidence of such treatment could be 
used to establish medical nexus based upon a continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  The record was 
held open to allow the veteran time to submit evidence 
pertaining to treatment record from VA or private providers 
between his 1965 discharge and the 1975 diagnosis contained 
within the file.  To date, those records have not been 
received.  

The veteran and his representative are reminded that under 
the VCAA, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim will not 
attach unless or until this claim has been reopened based on 
the submission of new and material evidence.  38 U.S.C.A. § 
5103A (West 2002).  
He is urged to submit competent medical nexus evidence and/or 
evidence of medical treatment for his claimed disability from 
1965 forward.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



